Filed 11/19/20 Sangster v. Valencia CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 LUMBSDEN A. SANGSTER,

          Plaintiff and Appellant,                                       E073478

 v.                                                                      (Super.Ct.No. CIVDS1814746)

 ANTHONY VALENCIA,                                                       OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Janet M. Frangie,

Judge. Affirmed.

         Lumbsden A. Sangster, in pro. per., for Plaintiff and Appellant.

         Michelle D. Blakemore, County Counsel, and Matthew J. Marnell, Deputy County

Counsel, for Defendant and Appellant.




                                                             1
                                             I.

                                     BACKGROUND

       In 2007, former San Bernardino County Sheriff’s Department Detective Anthony

Valencia investigated an assault. One of the victims told Valencia that Lumbsden

Sangster was the assailant. Valencia prepared a press release about the incident on behalf

of the San Bernardino County Sheriff’s Department, which relayed only information

obtained from the victims, including that Sangster had been identified as the assailant.

Valencia did not add anything to the press release beyond what the victims told him and

his colleagues during their investigation.

       The Daily Press newspaper reported on the incident shortly afterward. The article

stated that, “according to sheriff’s Detective Anthony Valencia,” Sangster was the

assailant. Over a decade later, in December 2017, an internet website republished the

Daily Press’s 2007 article, again identifying Sangster as the assailant.

       In June 2018, Sangster alleged three causes of action against Valencia. The first

cause of action for slander and libel (Civ. Code, §§ 46-47) alleged that Valencia falsely

told the Daily Press that Sangster was the perpetrator of the assault Valencia investigated.

The second and third causes of action for slander (Civ. Code, § 46) alleged Valencia

made false statements about Sangster’s trucking business in 2007 and 2008.

       Valencia demurred to all three claims, arguing they were untimely filed. The trial

court agreed as to Sangster’s second and third causes of action. Because Sangster could

not explain how he could amend the operative Second Amended Complaint to show that



                                             2
he timely filed the second and third causes of action, the trial court sustained Valencia’s

demurrer to both claims without leave to amend. The trial court, however, found that

Sangster’s first cause of action was timely filed because it alleged an internet website

republished Valencia’s defamatory statements from the Daily Press article in 2017.

       Valencia moved for summary judgment on Sangster’s first cause of action on the

grounds that it was untimely filed and barred by the “‘fair reporting privilege.’” The trial

court found that the claim was timely, but agreed with Valencia that it was barred by the

fair reporting privilege and thus entered judgment for Valencia. Sangster timely

appealed, and Valencia timely cross-appealed the trial court’s finding that Sangster’s

claims were timely filed. We affirm the judgment.

                                             II.

                                       DISCUSSION

       On appeal, Sangster argues the trial court erred by (1) denying his fee waiver

request; (2) sustaining Valencia’s demurrer to his second and third causes of action

without leave to amend; and (3) granting Valencia’s motion for summary judgment. We

disagree on all three points.

          1. Fee Waiver

       Shortly after filing his complaint, Sangster requested a fee waiver. After holding a

hearing to determine if Sangster qualified for a fee waiver, the trial court denied

Sangster’s request. Sangster claims the trial erred in doing so.




                                              3
       “[A] party challenging a judgment has the burden of showing reversible error by

an adequate record.” (Ballard v. Uribe (1986) 41 Cal. 3d 564, 574.) “Failure to provide

an adequate record on an issue requires that the issue be resolved against [the appellant].

[Citation.]” (Hernandez v. California Hospital Medical Center (2000) 78 Cal. App. 4th
498, 502.)

       Here, Sangster has not provided an adequate record on appeal related to his fee

waiver request. The record does not contain Sangster’s fee waiver application, any

supporting documentation, or a reporter’s transcript from the hearing on the application.

Because we cannot properly determine whether the trial court erroneously denied

Sangster’s fee waiver application on the inadequate record Sangster provided us, we must

affirm the trial court’s order denying the application. (Hernandez v. California Hospital

Medical Center, supra, 78 Cal.App.4th at p. 502.)

             2. First Cause of Action

       Sangster contends the trial court erroneously granted summary judgment on his

first cause of action. Valencia argues the trial court erred by finding the claim was timely

filed and addressing it on the merits.

       We need not decide whether Sangster’s first cause of action for slander and libel

was timely filed. Even if it was, we conclude the fair reporting privilege bars the claim.

       The “fair reporting privilege” afforded by Civil Code section 47, subdivision (d)

makes privileged “a fair and true report in, or a communication to, a public journal, of

(A) a judicial, (B) legislative, or (C) other public official proceeding, or (D) of anything



                                              4
said in the course thereof, or (E) of a verified charge or complaint made by any person to

a public official, upon which complaint a warrant has been issued.” (Civ. Code, § 47,

subd. (d)(1); Cole v. Patricia A. Meyer & Assocs., APC (2012) 206 Cal. App. 4th 1095,

1121-1122.) If the privilege applies to the defendant’s statement, “the statement is

absolutely privileged regardless of the defendant’s motive.” (Hawran v. Hixson (2012)

209 Cal. App. 4th 256, 278.) “[T]he purpose of this privilege is to ensure the public

interest is served by the dissemination of information about events occurring in official

proceedings and with respect to verified charges or complaints resulting in the issuance

of a warrant.” (Burrill v. Nair (2013) 217 Cal. App. 4th 357, 397, disapproved on other

grounds by Baral v. Schnitt (2016) 1 Cal. 5th 376, 391.) For that reason, “[c]ourts have

construed the privilege broadly, ‘mindful of the Legislature’s intent . . . “to preserve the

scarce resources of California’s courts [and] to avoid using the courts for satellite

litigation.”’ [Citation.]” (Healthsmart Pacific, Inc. v. Kabateck (2016) 7 Cal. App. 5th
416, 431.) “Although the fair report privilege is typically invoked by news media

defendants, it also protects those who communicate information to the media.” (Ibid.)

       Here, Sangster claims that Valencia’s press release falsely stated that Sangster

committed the assault. The issue, then, is whether the fair reporting privilege applies to

Valencia’s press release. We conclude that it does.




                                              5
                                  1
       The undisputed evidence shows that, while investigating an alleged assault, one

of the victims told Valencia that Sangster was the assailant. Valencia then relayed this

and other information obtained from the victims—and nothing more—in his press

release. There is no evidence in the record that Valencia made any statements to the

media beyond his press release.

       “A ‘public official proceeding’ includes a police investigation” for the fair

reporting privilege. (Balzaga v. Fox News Network, LLC (2009) 173 Cal. App. 4th 1325,

1337.) Valencia’s press release, which contained only information he and his colleagues

obtained from the victims, therefore constituted “a fair and true report in, or a

communication to, a public journal” of statements “said in the course” of a “public

official proceeding.” Consequently, Valencia’s statements in his press release were

absolutely privileged “and cannot support a defamation claim” of any kind. (Ibid.) The

trial court therefore properly granted summary judgment to Valencia on Sangster’s

defamation claim.




       1
        Sangster submitted no evidence in opposition to Valencia’s motion for summary
judgment, nor did he dispute Valencia’s separate statement of undisputed facts.
Valencia’s evidence in support of his summary judgment motion therefore is undisputed.

                                              6
          3. Second and Third Causes of Action

       Sangster’s second and third causes of action respectively alleged that Valencia

made false and defamatory statements about his trucking business in 2007 and 2008.

“The statute of limitations for an action for slander is one year.” (Eghtesad v. State Farm

General Ins. Co. (2020) 51 Cal. App. 5th 406, 415.) Sangster’s second and third causes of

action, filed in 2018, were therefore untimely filed. (Ibid.) Sangster did not explain in

the trial court, and has not explained on appeal, how he could amend either claim to state

facts that would render either claim timely filed. The trial court therefore did not err in

sustaining Valencia’s demurrer to Sangster’s second and third causes of action without

leave to amend.

                                             III.

                                      DISPOSITION

       The judgment is affirmed. Valencia shall recover his costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 CODRINGTON
                                                                                              J.

We concur:


RAMIREZ
                        P. J.


MENETREZ
                           J.



                                              7